7 F.3d 227
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Betty J. FERGUSON, Claimant-Appellant,andOne Piece Real Property Located in Elloree Township, Countyof Orangeburg, State of South Carolina, with allImprovements Thereon, and with allRights and EasementsAppertaining, Defendant.
No. 92-1456.
United States Court of Appeals,Fourth Circuit.
Submitted:  January 21, 1993.Decided:  September 28, 1993.

Appeal from the United States District Court for the District of South Carolina, at Orangeburg.  Charles E. Simons, Jr., Senior District Judge.  (CA-89-1075-5-6)
Betty J. Ferguson, Appellant Pro Se.
Beattie B. Ashmore, Assistant United States Attorney, Columbia, South Carolina, for Appellee.
D.S.C.
AFFIRMED.
Before WIDENER and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Betty Ferguson appeals from the district court's order granting summary judgment in favor of the United States government in a civil forfeiture action pursuant to 21 U.S.C.A. § 881(a)(7) (West Supp. 1992).  Our review of the record discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Ferguson, No. CA-89-1075-5-6 (D.S.C. Feb. 19, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid in the decisional process.

AFFIRMED